NOTICE OF ALLOWABILITY
This Office action is in response to applicant’s amendments and arguments filed 12/06/2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In applicant’s amendments filed 12/06/2021, claims 1-20 and 37 were cancelled, and claims 21-25, 27, 29-31, 33, 34, 36, 38, and 40 were amended.  Claims 21-36 and 38-40, as filed on 12/06/2021, are currently pending and considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/06/2021 was filed after the mailing date of the Non-Final Rejection on 09/07/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The specification objections have been obviated in view of applicant’s amendments and arguments filed 12/06/2021.  The claim objections have been in part  obviated in view of applicant’s amendments and arguments filed 12/06/2021, see below.  The rejections under 35 U.S.C. § 112(b) have been obviated in view of applicant’s amendments and arguments filed 12/06/2021, and were withdrawn.  The rejections of claims 21-26 and 29-35 under 35 U.S.C. § 102(a)(1) were withdrawn in view of applicant’s amendments and arguments filed 12/06/2021.  The rejections of claims 27, 
Claims 21-36 and 38-40, as filed on 12/06/2021, and as amended in accordance with the examiner’s amendment, see below, are allowable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Alexander Neuworth (Registration Number 72,021) on 02/11/2022.

The application has been amended as follows:
In claim 24, line 9, “a radius of curvature in a range of approximately 88 to 138 inches” has been replaced with --- the radius of curvature in the range of approximately 88 to 138 inches ---.

In claim 25, line 7, “positioned” has been replaced with --- respectively positioned ---.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784